Citation Nr: 0125863	
Decision Date: 11/05/01    Archive Date: 11/13/01	

DOCKET NO.  00-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a personality disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 9 to 
November 19, 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO) denying the appellant service connection 
for a personality disorder.

During the course of this appeal the appellant's claims for 
service connection for depression, an abnormal gait, and 
backache were denied by the RO in a rating decision dated in 
July 2001.  The appellant was notified of this decision that 
same month.  The Board notes that the appellant has not 
submitted a notice of disagreement and/or substantive appeal 
with this determination.  Consequently, the Board has no 
jurisdiction over this matter.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for the 
disposition of the appeal has been obtained.  

2.  The veteran was found to suffer from a personality 
disorder in service and subsequent thereto.  


CONCLUSION OF LAW

Service connection for a personality disorder is barred by 
law.  38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2001); 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the appellant's brief period of active military 
service she was referred to a clinical psychologist for an 
evaluation for fitness for duty due to somatic complaints.  
Medical status examination revealed an alert and oriented 
individual with no evidence of thought disorder who reported 
that she had lied about being physically ill.  It was noted 
that her performance while in Navy recruit training had been 
rated as poor and that she felt that she could not handle 
being in military service.  It was stated that she wanted out 
of the Navy.  Severe personality disorder not otherwise 
specified with borderline inadequate features was diagnosed.  
Her examining clinical psychologist, as a recommendation, 
suggested that separation would be in the best interest of 
the Navy.

In a letter to the appellant dated in September 2000, 
Timothy J. Wargo, M.D., in listing problems related to her 
current disablement, noted that these problems included a 
personality disorder not otherwise specified.

Brian K. Matchett, a psychologist, in a September 2000 letter 
to the Board for Correction of Naval Records, said it was his 
understanding that prior to allowing the veteran into the 
service, the Navy conducted a comprehensive medical profile 
which identified no abnormalities.

At a personal hearing on appeal in October 2000 the appellant 
said that when she entered service she was a healthy person 
with no deformities.  She related difficulties adjusting to 
the rigors of military training and said that prior to 
September 2000 she had not received any psychiatric treatment 
of any kind following her service discharge.  She argued that 
it was unfair that 38 C.F.R. § 4.9 precluded service 
connection for personality disorders.

Private clinical records received in January 2001 show the 
veteran was prescribed medication for depression in April 
1994.  

Analysis

As to the requirement of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA) the Board observes that the appellant was 
notified by the RO in letters dated in March 2001 and April 
2001 of the changes in the law brought about as a result of 
the enactment of the VCAA.  She was also notified of the 
nature of the information needed to substantiate her claim.  
It appears that all evidence identified by the appellant has 
been associated with the claims file and in connection with 
her claim she was provided a hearing.  Furthermore she had 
been provided by virtue of the statement of the case issued 
to her in May 2000 and subsequent supplemental statements of 
the case notice of the applicable laws and regulations.  In 
essence VA has satisfied its duty to notify and assist the 
appellant in this case.  Further development and further 
expanding of VA resources is not warranted as the law rather 
than the facts are dispositive in this case.  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  38 C.F.R. 
§§ 3.303(c), 4.9.  "[Personality] disorders are 
developmental in nature, and, therefore, not entitled to 
service connection."  Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  

The available medical records indicate, the appellant has a 
current diagnosis of a personality disorder.  A personality 
disorder was identified in service.  Significantly, the 
pertinent regulations provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation and may not be service-connected.  

In essence, the law precludes service connection for a 
personality disorder and, thus, the appellant's claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a personality disorder is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

